Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/17/2022.
3.	Claims 1-18 are currently pending in this Office action.
4.	The 35 U.S.C. 112, second paragraph rejection make in the prior Office action is withdrawn.

Allowable Subject Matter
5.	Claims 1-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-18, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory machine-readable medium, or a data processing system, or a computer-implemented method to obtain file metadata comprising, in addition to the other recited features of the claim, the features of backing up and storing one or more consistent states of a virtual machine (VM); using an index library to extract file-level metadata of content files captured in the one or more consistent states, wherein the index library includes a plurality of locations for locating the file-level metadata of the content files captured in the one or more consistent states; and storing the extracted file-level metadata of the content files into a metadata catalog, wherein the metadata catalog is subsequently downloaded by an index server that uses the metadata catalog to index the content files captured in the one or more consistent states, such that the content files are included in searches of the backed up and stored consistent states of the VM in the manner recited in claims 1, 7, or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161